DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-16, 1, 17-18, 20-24, and 18 of U.S. Patent No. 10,903,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claims.
Present Application
US 10,903,047
Claims 1-3
Claims 1-3
Claims 4-14
Claims 5, 6, and 8-16
Claim 15
Claim 1
Claims 16-22
Claims 17, 18, and 20-24
Claim 23
Claim 18



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 9-14,17-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanawa et al. (US 2007/0212811).
In claim 1, Hanawa discloses in Fig. 79, a plasma system comprising:
a plasma chamber (Vacuum Chamber 8010);
an RF plasma generator (RF Source Power Generator 8055) electrically coupled with the plasma chamber, the RF
plasma generator produces a plurality of RF bursts (Fig. 82E), each of the plurality of RF bursts including RF waveforms, each of
the plurality of RF bursts having an RF burst turn on time (pulses shown in Fig. 82E) and an RF burst turn off time (flat line) (para
[0257], [0259], [0264] either or both of the generators 8055, 8065 may be operated in burst modes controlled by a controller, [0269]);
a bias generator (RF Plasma Bias Generator 8065) electrically coupled with the plasma chamber, the bias generator
produces a plurality of bias bursts (Fig. 82F), each of the plurality of bias bursts including bias pulses, each of the plurality of bias
bursts having an bias burst turn on time (pulses shown in Fig. 82F) and an bias burst turn off time (flat line) (para [0257], [0260],
[0264] either or both of the generators 8055, 8065 may be operated in burst modes controlled by a controller); and
a controller (Controller 8075) in communication with the RF plasma generator (8055) and the bias generator (8065) that
controls the timing of the RF burst turn on time, the RF burst turn off time, the bias turn on time, and the bias turn off time (Figs. 79,
82E-82F; para [0264]-[0268)).
In claim 2, Hanawa further discloses the plasma system according to claim 1, wherein the plurality of RF bursts produce
and/or drive a plasma within the plasma chamber (para [0257], [0295], [0264], [0269]) and the plurality of bias bursts accelerate ions
within the plasma (para [0257]-[0258] RF bias voltage, accelerates ions form the plasma, [0264]).
In claim 3, Hanawa discloses the plasma system according to claim 1, further comprising an electrode disposed within the
plasma chamber, the electrode coupled with the RF plasma generator (Fig. 79; para [0269] wafer pedestal 8025 may serve as a
counter electrode to the ceiling 8015.).
In claim 4, Hanawa discloses the plasma system according to claim 1, further comprising an electrode disposed within the
plasma chamber, the electrode coupled with the bias generator (para [0257] RF bias voltage is applied to the wafer 8030 by an RF
plasma bias power generator 8065 coupled to the wafer support pedestal 8025 through an impedance match circuit 8070; para
[0269] the chamber wall may serve as a counter electrode to either or both wafer bias and ceiling bias voltages).
In claim 9, Hanawa discloses the plasma system according to claim 1, wherein the bias pulses have a pulse repetition

In claim 10, Hanawa discloses the plasma system according to claim 1, wherein the bias pulses have a voltage greater
than 1 kilovolt (para [0285] peak-to-peak RF bias voltage of 10 kV).
In claim 11, Hanwa discloses the plasma system according to claim 1, wherein the RF waveforms has a frequency
between 10 kHz and 100 MHz (para [0269] 30 MHz).
In claim 12, Hanawa discloses the plasma system according to claim 1, wherein the RF waveforms has a frequency of
13.56 MHz (para [0304] the source power frequency may be about 13.56 MHz).
In claim 13, Hanawa discloses the plasma system according to claim 1, wherein the controller controls the timing of the
RF burst turn on time, the RF burst turn off time, the bias turn on time, and the bias turn off time (Fig. 82A-82H; para [0264] burst
modes controlled by a controller), based on feedback from the plasma chamber (para [0293] control circuit, duration time for
applying RF bias power, optical detector).
In claim 14, Hanawa discloses the plasma system according to claim 1, wherein the bias generator includes a bias
compensation circuit (para [0220] compensated by changing the D C. current; para [0248] RF bias, ability to provide nearly ideal
compensation).
In claim 17, Hanawa discloses the plasma system according to claim 1, wherein the bias generator comprises a
nanosecond pulser (para [0264] 10 MHz; para [0333] heated for an extremely short period of time (e.g., on the order of
nanoseconds)).
In claim 18, Hanawa discloses in Fig. 79, a method comprising:
driving a plasma chamber with an RF plasma generator with a frequency greater than 10 MHz (Fig. 79; para [0269] 30
Mhz);
pausing for a first period of time (first flat period in Fig. 82A-82H; para [0278]-[0283]);
pulsing the plasma chamber with a bias generator with pulses having a first voltage at pulse frequency greater than 1 kHz
(Fig. 82A-82H; para [0278] RF bias, between 10 kHz and 10MHz));
pausing for a second period of time (second flat period in Fig. 82A-82H; para [0278]-[0283]);
stopping the driving of the RF plasma generator ([0264] either or both of the generators 8055, 8065 may be operated in
burst modes controlled by a controller 8075);
pausing for a third period of time (third flat period in Fig. 82A-82H; para [0278]-[0283]); and
stopping the pulsing of the bias generator ([0264] either or both of the generators 8055, 8065 may be operated in burst
modes controlled by a controller 8075).
In claim 22, Hanawa discloses the method according to claim 18, wherein: 
the first period of time is less than about 10 ms; 
the second period of time is less than about 10 ms; and 
the third period of time is less than about 10 ms  (Fig. 82A-82H; para [0264] one millisecond; para [0278]-[0283)).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al.
In claim 5, Hanawa discloses the plasma system according to claim 1; with the exception of explicitly disclosing wherein
the RF burst turn on time precedes the bias burst turn on time by less than about 10 ms. Hanawa discloses in Fig. 82C-82D; para
[0281], an in-synchronism mode is illustrated in the contemporaneous time domain waveforms of FIGS. 82C and 82D, in which the
bursts of RF energy from the two generators 8055, 8065 are simultaneous. They may not be necessarily in phase, however,
particularly where the two generators 8055, 8065 produce different RF frequencies.
However, it is obvious in the art for the RF burst turn on time precedes the bias burst turn on time by less than about 10
ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In
KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an
obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions.
550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved
obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market
pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good
reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product
not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show
that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only,
motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
In claim 6, Hanawa discloses the plasma system according to claim 1, wherein the bias burst turn on time precedes the
RF burst turn off time by less than about 10 ms. Hanawa discloses in Fig. 82C-82D; para [0281], an in-synchronism mode is
illustrated in the contemporaneous time domain waveforms of FIGS. 82C and 82D, in which the bursts of RF energy from the two
generators 8055, 8065 are simultaneous. They may not be necessarily in phase, however, particularly where the two generators
8055, 8065 produce different RF frequencies.
However, it is obvious in the art for the RF burst turn on time precedes the bias burst turn on time by less than about 10
ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In
KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an
obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions.
550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved
obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market

reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product
not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show
that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only,
motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
In claim 7, Hanawa discloses the plasma system according to claim 1; with the exception of explicitly disclosing wherein
the difference between the RF burst turn on time and the RF burst turn off time is less than about 1 ms.
However, it is obvious in the art for the difference between the RF burst turn on time and the RF burst turn off time is less
than about 1 ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in
the art. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid
rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number"
of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim
cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need
or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has
good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the
product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try
might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but
not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
In claim 8, Hanwa discloses the plasma system according to claim 1, with the exception of explicitly disclosing wherein
the difference between the bias burst turn on time and the bias burst turn off time is less than about 1 ms.
However, it is obvious in the art for the difference between the bias burst turn on time and the bias burst turn off time is
less than about 1 ms, since it has been held that discovering an optimum value of a result effective variable involves only routine
skill in the art. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a
valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite
number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent
claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a
design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of
ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success,
it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was
obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable
would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product
or process.
8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa in view of Eagle Harbor Technologies, Inc. (hereinafter Eagle) (US 2015/0256086 A1).
In claim 16, Hanawa disclose the plasma system according to claim 1, wherein the RF plasma generator (para [0269]);

circuit.
However, Eagle discloses wherein the RF plasma generator comprises either a full bridge circuit or a half bridge circuit
and a resonant circuit (para [0047] driver stage 150 may include, half bridge, or a full bridge, resonant topologies; para [0057]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed
invention to combine the bridge and resonant circuit of Eagle with the RF plasma generator of Hanawa in order to balance currents
as disclosed in Eagle (see Eagle para [0046)).

Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Hoffman (US 7,943,006 B2) teaches a method and apparatus for preventing arcing at a port exposed to a plasma in a plasma chamber use circuit components causing a door sealing the port to provide a short circuit path at excitation frequency of the plasma. In one embodiment, the door is a slit valve door sealing a substrate transfer port of an etch chamber.
Long et al. (US 9,515,633 B1) teaches a transformer coupled capacitive tuning (TCCT) circuit for an inductively coupled plasma (ICP) chamber includes a matching circuit including a first switched capacitor circuit and a first inductor. The first switched capacitor circuit includes a first terminal, a second terminal, a first capacitor connected to at least one of the first terminal and the second terminal, a second capacitor connected to at least one of the first terminal and the second terminal, and a first switch in communication with at least one of the first capacitor and the second capacitor to vary a capacitance value between the first terminal and the second terminal. A power splitter communicates with the matching circuit and an inductive coil of the ICP chamber.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 





/VIBOL TAN/Primary Examiner, Art Unit 2844